DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Invention I (claims 21-30 and 35-40) in reply to the Restriction/Election Requirement Filed on April 22, 2022 is acknowledged. The traversal is on the grounds the because the reason stated for separate utility of the subcombination appears to be for the combination, and therefore the Restriction Requirement should be overcome and withdrawn.
The Examiner finds the Applicant’s argument persuasive. Therefore, the Election/Restriction Requirement of April 22, 2022 is withdrawn from consideration.
Accordingly, claims 21-40 are pending in this application, and an action on the merits follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference sign(s), “608”, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because they fail to number or identify the following structures: “a first side of the clasp”, “a second side of the clasp”, “a first angle”, “a second angle”, “a first top portion”, “a first side portion opposite the catch end”, “a first bottom portion”; “a second top portion”, “a second side portion”, “a third side portion opposite the second side portion”, “a second bottom portion”, “a common middle portion”, “a first side portion”, “a second side portion”, and “a third angle” as recited in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 21 recites the limitations, “a first side of the clasp” and “a second side of the clasp”
Claim 26 recites the limitation, “a first angle” and “a second angle”
Claim 27 recites the limitations, “wherein: the top loop includes a first top portion, the catch end, a first side portion opposite the catch end, and a first bottom portion; the bottom loop includes a second top portion, a second side portion, a third side portion opposite the second side portion, and a second bottom portion; the first side of the clasp includes the catch end and the third side portion; and the second side of clasp includes the first side portion and the second side portion”
Claim 28 recites the limitation, “a common middle portion”
Claim 36 recites the limitation “a first side portion” and “a second side portion”
Claim 38 recites the limitation, “a first angle” and “a second angle”
Claim 39 recites the limitation, “a third angle”
The Specification does not define nor disclose these limitations. The lack of a description in the disclosure makes it difficult to understand, identify, and examine these limitations properly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29 and 31 (and claims 32-34 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, is indefinite as it recites “the middle portion”. It is unclear if this is a new and/or different middle portion than the previously recited “common middle portion” of claim 28 (from which claim 29 depends). Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the middle portion” being the same as the common middle portion of claim 28.
Claim 29, is indefinite as it recites “substantially linear”. It is unclear how one having ordinary skill in the art can ascertain how much the top surface can deviate from being linear to be considered “substantially linear”.
Claim 31, is indefinite as it recites “a crown including a cap”. It is unclear how the crown of a headwear does not already include a cap or isn’t a cap itself since it has a crown. Further, it is unclear if the cap is a new and different structure than the headwear and crown. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a crown 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fildan US 20020077029.
Regarding Independent Claim 21, Fildan discloses a clasp, comprising: a top loop (Fig. 1, #14) having a catch end (Fig. 1, #16); a bottom loop (Fig. 1, #13) coupled to the top loop (Fig. 1), the catch end positioned above the bottom loop (Fig. 1) at a first side of the clasp (Fig. 1 shows the catch end #16 on the right side of the clasp; Fildan Annotated Fig. 6); and a depression (Fig. 1, #12) at a second side of the clasp (Fig. 1 shows the depression #12 at the left side of the clasp; Fildan Annotated Fig. 6), opposite the first side (Fig. 1), a thinnest part (Fig. 4 shows the thinnest part of #12 from a cross-sectional view; ¶0012 and ¶0022; also see Figs. 2 & 7-8) of the second side of the clasp being formed by the depression (Figs. 1 and 7-8).  
Regarding Claim 22, Fildan discloses the clasp of claim 21, wherein the depression is formed on an outer surface (Fig. 1 shows the outer surface of the depression #12) of the top loop (Figs. 1, 4, & 7) at the second side of the clasp (Fig. 1).  
Regarding Claim 23, Fildan discloses the clasp of claim 21, wherein the top loop is an open loop (Fig. 1) such that a gap (Fildan Annotated Fig. 6) is formed between the catch end and the bottom loop at the first side of the clasp (Fildan Annotated Fig. 6).  
Regarding Claim 24, Fildan discloses the clasp of claim 21, wherein the bottom loop is a closed loop (Fig. 1).  
Regarding Claim 25, Fildan discloses the clasp of claim 21, wherein the bottom loop is coupled to the top loop at the second side of the clasp (Fig. 1).  
Regarding Claim 26, Fildan discloses the clasp of claim 21, wherein the top loop includes a top portion (Fildan Annotated Fig. 6) that extends from the second side of the clasp to the first side of the clasp (Fig. 6) at a first angle (Fildan Annotated Fig. 6), and wherein the catch end extends from the top portion at a second angle (Fildan Annotated Fig. 6), different than the first angle (Fildan Annotated Fig. 6).  
Regarding Claim 27, Fildan discloses the clasp of claim 21, wherein: the top loop includes a first top portion (Fildan Annotated Fig. 6), the catch end (Fig. 1, #16), a first side portion opposite the catch end (Fildan Annotated Fig. 6), and a first bottom portion (Fildan Annotated Fig. 6); the bottom loop includes a second top portion (Fildan Annotated Fig. 6), a second side portion (Fildan Annotated Fig. 6), a third side portion opposite the second side portion (Fildan Annotated Fig. 6), and a second bottom portion (Fildan Annotated Fig. 6); the first side of the clasp includes the catch end and the third side portion (Fildan Annotated Fig. 6); and the second side of clasp includes the first side portion and the second side portion (Fildan Annotated Fig. 6).  
Regarding Claim 28, Fildan discloses the clasp of claim 27, wherein the first bottom portion and the second top portion form a common middle portion (Fildan Annotated Fig. 6) of the clasp (Fig. 6).  
Regarding Claim 29, Fildan discloses the clasp of claim 28, wherein at least part of a top surface (Fildan Annotated Fig. 6) of the middle portion has a substantially linear declination (Fildan Annotated Fig. 6).  
Regarding Claim 30, Fildan discloses the clasp of claim 27, wherein the thinnest part of the second side is located on the first side portion (Figs. 6-7), such that the first side portion is thinner than the second side portion (Figs. 6-7; Fig. 7 show the thickness of the first side portion where the depression’s thinnest part #12 is located, and the thickness of the second portion #11).  
Claim(s) 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schauweker US 3813734.
Regarding Independent Claim 35, Schauweker discloses a clasp (Figs. 1-5), comprising: a top loop (Fig. 1, #30) having a catch end (Fig. 2, #36); a bottom loop (Fig. 1, #28) coupled to the top loop (Fig. 1), the catch end positioned above the bottom loop (Fig. 2 shows the catch end #36 on the top surface of the top loop, Fig. 3 shows the top loop and bottom loop both have a top surface that is the same height, therefore the catch end #36 is positioned above the bottom loop as it is located on a higher plane than the top surface of the bottom loop) at a first side of the clasp (Fig. 1, #26); and a depression (Figs. 1-3, #22) at a second side of the clasp (Fig. 1, #24), opposite the first side (Fig. 1), a thinnest part of the second side (Fig. 3, #20) of the clasp being formed by the depression (Figs. 1-3) and defining a hinge (Fig. 5, #18; Col. 2, 20-34) configured to resiliently bend (Col. 2, 20-34) when exposed to a first range of forces (Col. 2, 20-34 states, “… sufficient flexibility of the hinge for completely freely folding one section 24 of buckle 10 over its other section 26”, inferring a force is placed upon the hinge to bend it) at a first range of angles (Figs. 4-5 show the clasp closed, inferring that the clasp would need to close from an open 180 degree [Figs. 1 & 3] to a near 0 degree [Figs. 4-5], leading to a first range of angles being 0-180).
Regarding Claim 36, Schauweker discloses the clasp of claim 35, wherein the thinnest part of the second side of the clasp is located at a first side portion of the top loop (Schauweker Annotated Fig. 1), the first side portion coupled to a second side portion of the bottom loop (Schauweker Annotated Fig. 1) at the second side of the clasp (Fig. 1).  
Regarding Claim 37, Schauweker discloses the clasp of claim 35, wherein the top loop is an open loop (Figs. 4-5 shows the loop is open in the center) such that a gap (Schauweker Annotated Fig. 1) is formed between the catch end and the bottom loop at the first side of the clasp (Fig. 1).  
Regarding Claim 38, Schauweker discloses the clasp of claim 35, wherein the top loop includes a top portion (Schauweker Annotated Fig. 1) having a top surface (Schauweker Annotated Fig. 3) that extends from the second side of the clasp to the first side of the clasp (Fig. 3) at a first angle (Schauweker Annotated Fig. 3), and wherein the catch end has an outer surface (Figs. 2-3 shows the outer surface of the catch end #36) that extends from the top portion toward the bottom loop at a second angle (Schauweker Annotated Fig. 3), different than the first angle (Schauweker Annotated Fig. 3 shows the first and second angle are different).  
Regarding Claim 39, Schauweker discloses the clasp of claim 38, wherein the catch end has an inner surface (Schauweker Annotated Fig. 3) that extends from the top portion toward the bottom loop at least partially at a third angle (Schauweker Annotated Fig. 3), different than the second angle (Schauweker Annotated Fig. 3).  
Regarding Claim 40, Schauweker discloses the clasp of claim 35, wherein the hinge (Figs. 1 & 5, #18) is configured to break when exposed to a second range of forces at the first range of angles (though not expressly stated, the hinge of Schauweker is not defined as being “break proof”, “unbreakable”, or “indestructible” therefore if enough force at the first range of angles were applied to the hinge, it would certainly break under that excessive force).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 is/are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Schauweker in view of Lewis US 2039174.
Schauweker discloses a clasp (Figs. 1-5) for a headwear (Col. 1, l. 10-13), comprising: a strap (Figs. 4-5, #32 left and right), the strap including two strap portions (Figs. 4-5, #32 left and right); and a clasp (Figs. 1-5, #10) coupled to the strap at a first terminal end (Fig. 5, #35) of a first strap portion (Schauweker Annotated Fig. 5) of the two strap portions (Figs. 4-5), the clasp having a top loop (Fig. 1, #30) having a catch end (Fig. 2, #36); a bottom loop (Fig. 1, #28) coupled to the top loop (Fig. 1), the catch end positioned above the bottom loop at a first side of the clasp (Fig. 1, #26); and a depression (Figs. 1-3, #22) at a second side of the clasp (Fig. 1, #24), opposite the first side (Fig. 1), a thinnest part of the second side (Fig. 3, #20) of the clasp being formed by the depression (Figs. 1-3).
Schauweker does not expressly disclose a headwear comprising a crown including a cap, and the strap extending from the crown, and the strap including two strap portions extending from different locations of the crown.
Lewis teaches a headwear (Figs. 1-5 and 7), comprising: a crown (Figs. 1-5 and 7, #10) including a cap (Figs. 1-5, & 7); a strap (Figs. 1-5 and 7, #11a/11b) extending from the crown (Figs. 1-5 and 7), the strap including two strap portions (Figs. 1-5 and 7, #11a/11b) extending from different locations of the crown (Figs. 1-5 and 7 shows the two strap portions #11a/11b extending from the left and right sides of the hat).
Both Schauweker and Lewis teach analogous inventions in the art of clasps. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the clasp of Schauweker with the teachings of Lewis such that the clasp would be on a strap with two portions that are both attached to a headwear in order to provide a two-portion strap that that may be separated and, “tucked under the brim and out of view when desired” (Lewis Col. 12-14) and the hat/clasp combination may be, “ simple and durable and which may be manufactured and sold at a reasonable cost” (Lewis Col. 1, l. 15-18).
Regarding Claim 32, the modified headwear and clasp combination of Schauweker discloses the headwear of claim 31 wherein the first terminal end is coupled to the clasp at the bottom loop of the clasp (Schauweker Annotated Fig. 5), and wherein the top loop is configured to removably engage (Col. 2, l. 40-64) a second terminal end (Schauweker Annotated Fig. 5) of a second strap portion (Schauweker Annotated Fig. 5) of the two strap portions (Schauweker Annotated Fig. 5).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Schauweker (as modified by Lewis) discloses the structure of the headwear and clasp, there would be a reasonable expectation for the headwear and clasp to perform such functions as explained after each functional limitation.
Regarding Claim 33, the modified headwear and clasp combination of Schauweker discloses the headwear of claim 31, wherein the thinnest part of the second side defines a hinge (Fig. 5, #18; Col. 2, 20-34) of the clasp (Fig. 5 configured to resiliently bend (Col. 2, 20-34) when exposed to a first range of forces (Col. 2, 20-34 states, “… sufficient flexibility of the hinge for completely freely folding one section 24 of buckle 10 over its other section 26”, inferring a force is placed upon the hinge to bend it) at a first range of angles (Figs. 4-5 show the clasp closed, inferring that the clasp would need to close from an open 180 degree [Figs. 1 & 3] to a near 0 degree [Figs. 4-5], leading to a first range of angles being 0-180).  
Regarding Claim 34, the modified headwear and clasp combination of Schauweker discloses the headwear of claim 33, wherein the hinge (Figs. 1 & 5, #18) is configured to break when exposed to a second range of forces at the first range of angles (though not expressly stated, the hinge of Schauweker is not defined as being “break proof”, “unbreakable”, or “indestructible” therefore if enough force at the first range of angles were applied to the hinge, it would certainly break under that excessive force).

    PNG
    media_image1.png
    691
    924
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    389
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    341
    531
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    342
    848
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fildan US 7234995 teaches a bendable/flexible garment clasp
Vilcins US 3206816 teaches a strap clasp with a hinge
Burleson US 3529329 teaches a clasp with a 15-degree angle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732